 1   Julia Campins – CA State Bar No. 238023
     Hillary Benham-Baker – CA State Bar No. 265019
 2   CAMPINS BENHAM-BAKER
     935 Moraga Road, Suite 200
 3   Lafayette, CA 94549
     Tel. (415) 373-5333
 4   Fax (415) 373-5334
     julia@campinsbenhambaker.com
 5   hillary@campinsbenhambaker.com

 6   Stephen A. Teller (WSBA #23372)*
     Beth Touschner (WSBA #41062)*
 7   TELLER & ASSOCIATES, PLLC
     1139 34th Avenue, Suite B
 8   Seattle, WA 98122
     Tel: (206) 324-8969
 9   Fax: (206) 860-3172
     steve@stellerlaw.com
10   beth@stellerlaw.com

11   *Admitted Pro Hac Vice

12   Attorneys for Plaintiff

13                                 UNITED STATES DISTRICT COURT

14                               EASTERN DISTRICT OF CALIFORNIA

15
     DARREN MANILOFF, DERRICK
16   CLARKSON, MICHAEL TWOHIG,
     KIVEON ANDERSON, MICHAEL ROE,                    CASE NO.: 2:19−CV−00010−WBS−EFB
17   DAVID ROE, NATHAN MANILOFF, and
     DOES 1-50,
18                Plaintiffs,                         STIPULATION TO DISMISS ENTIRE
          vs.                                         ACTION WITH PREJUDICE;
19                                                    [PROPOSED] ORDER THEREON
     PRIDE INDUSTRIES AND KEVIN
20   CARTWRIGHT,
                  Defendants.
21

22   1.     IT IS HEREBY STIPULATED, by and between Plaintiffs DARREN MANILOFF,

23   DERRICK CLARKSON, MICHAEL TWOHIG, KIVEON ANDERSON, MICHAEL ROE,
     DAVID ROE, and NATHAN MANILOFF and Defendants PRIDE INDUSTRIES and KEVIN
24
     CARTWRIGHT, (collectively, the “Parties”) by and through their respective attorneys of record,
25
     that this action shall be dismissed in its entirety with prejudice as to all defendants pursuant to
26
     Rule 41(a) of the Federal Rules of Civil Procedure and Local Rule 160. Each Party shall bear her
27
     or its own attorneys’ fees and costs.
28


                                        STIPULATION OF DISMISSAL
 1   2.     The Parties further stipulate and request that all dates set in this matter be vacated and

 2   taken off the Court’s calendar.

 3   3.     The Parties seek the Court’s approval of the dismissal of the action with prejudice.

 4
     IT IS SO STIPULATED.
 5

 6          CAMPINS BENHAM-BAKER                               TELLER & ASSOCIATES, PLLC

 7
     By:    /s/ Hillary Benham-Baker
 8          HILLARY BENHAM-BAKER, Bar                    By:
            No. 265019                                         STEPHEN A. TELLER, admitted pro
 9          CAMPINS BENHAM-BAKER                               hac vice
            935 Moraga Rd., Suite 200                          BETH TOUSCHNER, admitted pro
10          Lafayette, CA 94549                                hac vice
            Ph: (415) 373-5333                                 TELLER & ASSOCIATES, PLLC
11          Fax: (415) 373-5334                                1139 34th Ave., Suite B
                                                               Seattle, WA 98122
12          Attorneys for Plaintiffs                           Ph: (206) 324-8969
                                                               Fax: (206) 860-3172
13
                                                               Attorneys for Plaintiffs
14

15
            LITTLER MENDELSON, P.C.                            PORTER SCOTT
16

17                                                       By:   /s/ Barakah M. Amaral (as authorized
     By:    /s/ Richard R. Gray (as authorized on
     11/14/19)                                                 on 11/14/19)
18                                                             DEREK J. HAYNES, Bar No.
            RICHARD R. GRAY, Bar No. 071030
                                                               264621
19          LITTLER MENDELSON, P.C.                            BARAKAH M. AMARAL, Bar No.
            500 Capitol Mall, Suite 2000                       298726
20          Sacramento, CA 95814                               PORTER SCOTT
            Ph: (916) 830-7200                                 350 University Ave., Suite 200
21          Fax: (916) 561-0828                                Sacramento, CA 95825
                                                               Ph: (916) 929-1481
22          Attorneys for Defendant Pride                      Fax: (916) 927-3706
            Industries
23                                                             Attorneys for Defendant Kevin
24                                                             Cartwright

25

26
27

28
                                                     2
                                       STIPULATION OF DISMISSAL
 1

 2                                               ORDER

 3          Based upon the Stipulation of the Parties and for good cause shown, IT IS HEREBY

 4   ORDERED that this action, Case No. 2:19−CV−00010−WBS−EFB, is dismissed in its entirety
     as to all defendants, with prejudice.
 5
            IT IS HEREBY FURTHER ORDERED that all dates previously set in this matter are
 6
     hereby vacated and taken off the Court’s calendar.
 7
            IT IS HEREBY FURTHER ORDERED that each Party shall bear its own attorneys’ fees
 8
     and costs in this matter.
 9
     Dated: November 14, 2019
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
                                        STIPULATION OF DISMISSAL
